Citation Nr: 1542843	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shin disability.

2.  Entitlement to service connection for a left shin disability.

3.  Entitlement to service connection for a left ankle and arch disability.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000 and March 2001 to March 2004.  The Veteran subsequently had Army reserve and National Guard service, ending in April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2013 rating decision, the RO granted service connection for restless leg syndrome.  The Veteran did not appeal the assigned evaluation.  Thus, that issue is resolved and is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In his August 2013 VA Form 9, the Veteran elected not to appeal the issue of service connection for hearing loss.  Accordingly, the issue is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  In that regard, the Veteran was afforded a March 2009 VA examination.  The examination was comprehensive and, in pertinent part, reviewed the Veteran's lower extremities, bilateral tibia, and ankle.  A range of motion was reported upon examination of the Veteran's ankles.  The examination report noted a diagnosis of shin splints.  However, there was no diagnosis rendered or ruled out for the Veteran's claimed ankle and arch disability.  Furthermore, there was no opinion rendered with regards to a nexus to service for either the shin splints disability or the ankle and arch disability.

Once VA undertakes the efforts to provide a VA examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the lack of nexus and etiological opinions renders the March 2009 VA examination inadequate with respect to the issue of service connection.  Therefore, an addendum medical opinion is warranted.

Moreover, the Veteran has claimed that during a drill weekend in September 2007 he injured his left ankle and arch.  See August 2009 Notice of Disagreement; July 2008 Statement in Support of Claim.  He claimed that as a result, he has plantar fasciitis.  See July 2009 Authorization and Consent Form.  July 2008 private treatment records confirm such a diagnosis.  Accordingly, the medical opinion on remand should address the etiology of his plantar fasciitis, at a minimum.  

Furthermore, the RO requested a line of duty determination for the September 2007 injury and found that none was available.  Nonetheless, there have been no records requested which could possibly verify the Veteran's inactive duty for training during September 2007.  Therefore, the AOJ should request such records.

Additionally, service treatment records for the Veteran's first period of active service are unavailable.  Thus, the medical opinion on remand should not be based upon the lack of service treatment records for the first period of active service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. Attempt to verify the Veteran's periods of active duty for training and inactive duty for training during September 2007.

3. After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the March 2009 VA  examination, if available, to provide the following opinions: 

a. For the diagnosed disability of shin splints, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service?  

b. For any diagnosed left ankle or left arch disability, including plantar fasciitis, is it at least as likely as not (50 percent probability or greater) that such disability is related to the claimed rolling of his ankle during a drill weekend in September 2007?

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




